           Case 1:20-cv-05441-KPF Document 63 Filed 07/31/20 Page 1 of 3

                                                                              DLA Piper LLP (US)
                                                                              1251 Avenue of the Americas
                                                                              27th Floor
                                                                              New York, New York 10020-1104
                                                                              www.dlapiper.com

                                                                              Anthony Paul Coles
                                                                              T (212) 335-4844
                                                                              E anthony.coles@us.dlapiper.com

July 31, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
         No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

         We submit this letter in response to Defendants’ July 30 letter seeking reconsideration of
the Court’s Order regarding Plaintiffs’ discovery Requests 5 and 6. We respectfully request that
the Court deny reconsideration or, in the alternative, consider the proposal explained at the end of
this letter.
        The Court thoughtfully went through the requests and already considered the alleged
burdens associated with production, narrowing scopes and time frames to what the Court thought
was necessary to the matter. There is no need to reconsider those decisions at this time; rather,
productions should begin immediately to facilitate litigation. Plaintiffs have still received no
documents in response to the discovery ordered on July 22; the delay in productions is hindering
Plaintiffs’ ability to prepare for the hearing and causing a delay in the ability to schedule the
30(b)(6) deposition(s).
        In short summary, Request 5 seeks documents relating to the denial of public records
requests for Disciplinary Records, when such denials are for reasons other than 50-a, “such as
where disclosure of the requested records would constitute an unwarranted invasion of privacy or
pose a risk to the safety of any person.” Plaintiffs’ goal with this request is to show that the City
has long believed there are other sources of protection for these records. This shows (among other
things) that the City’s sudden and unexplained decision to reverse course on all protections after
the repeal of 50-a was an arbitrary and capricious decision that conflicted with their prior position.1
Defendants claim this is unduly burdensome to produce these documents from the NYPD and
FDNY. See July 30 Ltr. at 1.
      Request 6 seeks documents “reflecting (a) the release to the public of Unsubstantiated or
Non-Final Allegations against employees of the City other than law enforcement officers, or (b)

1
  See F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (explaining that an agency may not “depart
from a prior policy sub silentio” and “must show that there are good reasons for the new policy.”); Motor Vehicle
Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983) (“[A]n agency changing its course
by rescinding a rule is obligated to supply a reasoned analysis for the change beyond that which may be required
when an agency does not act in the first instance.”).
          Case 1:20-cv-05441-KPF Document 63 Filed 07/31/20 Page 2 of 3




Hon. Katherine Polk Failla
July 31, 2020
Page 2

the denial, in whole or in part, of a public records request encompassing Unsubstantiated or Non-
Final Allegations against City employees other than law enforcement officers on the ground that
disclosure of the requested records would constitute an unwarranted invasion of privacy, or pose
a risk to the safety to any person.” This discovery will show that (a) the City has not released other
employees’ disciplinary records, and (b) the City recognizes protections for disciplinary in other
contexts where 50-a was never applicable. This goes to show, among other things, dissimilar
treatment (proving our equal protection claim) and that the decision to make this sudden change
was arbitrary and capricious. The City claims that this is unduly burdensome because it covers 30
agencies.
        The Court has already limited the scope and timeframe for these requests to what the Court
found to be relevant and not unduly burdensome. See July 28 Tr. at 52. Regarding Request 5, the
denials of the NYPD and FDNY go to the core of this lawsuit, making the circumstances described
by the Defendants not unduly burdensome because of how fundamental these records are to the
matter. Because the processes of the NYPD and FDNY are computerized, we expect that some
search could result in the denials requested. These denials should be produced without further
delay.
       With respect to Request 6, Your Honor invited the Defendants to seek reconsideration if
the quantum of requests for the disciplinary records of City employees warranted reconsideration.
The Defendants maintains that even discerning the quantum of requests for disciplinary records
would be too burdensome. Plaintiffs propose that the Defendants pick 10 of the City agencies that
use a computerized system and produce the requested denials based on searches reasonably
designed to find denials of requests for disciplinary records. It is hard to believe that this cannot
be done efficiently when the records are already for the limited time period of one year and are
computerized.
        As an alternative to providing the discovery that the Court has ordered, Plaintiffs propose
a joint stipulation for the preliminary injunction hearing, as outlined on Exhibit A. That would
ameliorate the City’s burden issues. It would also streamline the preliminary injunction hearing,
allowing the Court to focus on the important legal issues before it.




                                                  2
         Case 1:20-cv-05441-KPF Document 63 Filed 07/31/20 Page 3 of 3




Hon. Katherine Polk Failla
July 31, 2020
Page 3

       Thank you for Your Honor’s continued attention to this matter.


                                           Respectfully submitted,


                                           Anthony P. Coles


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov




                                              3
